


110 HR 5886 IH: LIMITS Act of

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5886
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Broun of Georgia
			 (for himself, Mrs. Myrick,
			 Mr. Akin, Mr. Manzullo, Mr.
			 Bartlett of Maryland, Mr.
			 Goode, Mr. Burton of
			 Indiana, Mr. Doolittle,
			 Mr. Pitts,
			 Mr. Gingrey,
			 Mr. Garrett of New Jersey,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Kline of Minnesota,
			 Mr. Sessions, and
			 Mr. Sali) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To restrict the diplomatic travel of officials and
		  representatives of state sponsors of terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Limiting the Intrusive Miles of
			 International Terrorist Sponsors Act of 2008 or the
			 LIMITS Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Countries
			 designated as state sponsors of terrorism represent a threat to the national
			 security of the United States.
			(2)The United States is obligated to permit
			 officials and other representatives of countries designated as state sponsors
			 of terrorism to travel to New York City to attend meetings and conduct official
			 business at the United Nations.
			(3)Individuals from
			 countries not otherwise legally permitted to travel to the United States are
			 given visas for delegates and representatives to the United Nations and other
			 related diplomatic purposes.
			(4)In connection with
			 the September 2007 meeting of the United Nations General Assembly, 21 delegates
			 from Cuba, 144 delegates from Iran, 6 delegates from North Korea, 7 delegates
			 from Syria, and 16 delegates from Sudan were issued visas by the Department of
			 State for travel to New York City.
			(5)These delegates
			 and representatives are in addition to the number of domestically assigned
			 nationals assigned to the United States.
			(6)Between 2002 and
			 2007, the Department of State issued, with full diplomatic immunity, 1823 visas
			 to delegates and representatives from Cuba, 2782 visas to delegates and
			 representatives from Iran, 132 visas to delegates and representatives from
			 North Korea, 1242 visas to delegates and representatives from Sudan, and 706
			 visas to delegates and representatives from Syria.
			(7)The delegates and
			 representatives from Iran, North Korea, and Cuba, which are all state sponsors
			 of terrorism, are currently permitted to travel up to 25 miles from Columbus
			 Circle in New York City for United Nations activities, far beyond the necessary
			 working vicinity of the United Nations, giving them access not only to
			 Manhattan, but to surrounding cities and States.
			(8)The delegates and
			 representatives from Syria and Sudan, both state sponsors of terrorism, are
			 currently permitted to travel throughout the United States without any mileage
			 restrictions.
			(9)In June 2002,
			 November 2003, and June 2004, Iranian diplomatic personnel from the Iranian
			 Mission to the United Nations were caught photographing and videotaping the New
			 York City subway and other popular landmarks.
			(10)The Department of
			 State expelled these individuals for being engaged in activities not consistent
			 with their duties.
			(11)Issuing
			 approximately 6685 visas over the past 5 years to personnel from countries
			 designated as state sponsors of terrorism, without proper boundaries, creates a
			 major security vulnerability within the United States.
			(12)The presence of
			 hundreds of individuals with diplomatic immunity from countries designated as
			 state sponsors of terrorism is overwhelming United States counterterrorism and
			 intelligence resources.
			(13)The United States
			 has an obligation to protect the American people against such threats.
			3.Restriction on
			 diplomatic travel of officials and representatives of state sponsors of
			 terrorism
			(a)In
			 generalNotwithstanding any other provision of law, and except as
			 provided in subsections (b) and (c), the President shall restrict to the
			 designated area the travel of officials and representatives of countries that
			 are designated as state sponsors of terrorism who are visiting the United
			 Nations headquarters complex in connection with official business at the United
			 Nations headquarters complex.
			(b)WaiverThe
			 President may waive the travel restriction described in subsection (a) if the
			 President—
				(1)determines
			 that it is in the interest of national defense of the United States to do so;
			 and
				(2)submits
			 to Congress a report that contains the reasons for such determination.
				(c)Exceptions
				(1)Ingress and
			 egressFor purposes of this
			 section, the restriction on travel referred to in subsection (a) shall not
			 include travel to and from John F. Kennedy International Airport or LaGuardia
			 Airport to the designated area in connection with meetings at the United
			 Nations headquarters complex. Travel between the designated area and such
			 airports shall be direct and without any intervening stops.
				(2)AccommodationsFor purposes of this section, the
			 restriction on travel referred to in subsection (a) shall not include travel to
			 and from any lodgings or other hotel accommodations in which an official or
			 representative is staying if such lodging or other hotel accommodation is
			 within the designated area. Such permissible travel within the designated area
			 may be made only by land.
				(3)Medical
			 emergenciesFor purposes of this section, the restriction on
			 travel referred to in subsection (a) shall not include travel to and from New
			 York University medical center or Bellevue Hospital Center for emergency
			 medical care.
				(d)Rules of
			 construction
				(1)On
			 travelNothing in this Act
			 shall be construed to prohibit the placement of additional restrictions by the
			 City of New York, the State of New York, or the law enforcement agencies of
			 such City or State on the travel within the designated area of officials and
			 representatives of countries that are designated as state sponsors of
			 terrorism.
				(2)Other
			 restrictionsNothing in this Act shall be construed to prohibit
			 the placement by the President of additional restrictions on officials and
			 representatives of countries that are designated as state sponsors or
			 terrorism.
				(e)Effective
			 dateThis Act shall take effect on the date that is 60 days after
			 the date of the enactment of this Act.
			(f)DefinitionsIn
			 this Act:
				(1)Designated
			 areaThe term designated area means an area not
			 greater than one-half of one mile (0.5 miles) in any direction on the island of
			 Manhattan from the United Nations headquarters complex, but does not include
			 any waterway.
				(2)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of
			 which has been determined by the Secretary of State, for purposes of section
			 6(j) of the Export Administration Act of 1979, section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
				(3)United Nations
			 Headquarters complexThe term United Nations headquarters
			 complex means the complex of United Nations buildings located in the
			 City of New York, on First Avenue between 42nd Street and 48th Street, with the
			 street address of 760 United Nations Plaza.
				
